File No . 33-31809 811-05883 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 50 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 50 [X] (Check appropriate box or boxes.) Dreyfus Index Funds, Inc. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6400 Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective immediately upon filing pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: 1. Facing Sheet of the Registration Statement. 2. Part C to the Registration Statement (including signature page). 3. Exhibit (n) to Item 28 to the Registration Statement. 4. Other Exhibits (a) to Item 28 to the Registration Statement. This Post-Effective Amendment is being filed solely to file the Rule 18f-3 Plan, as amended, as Exhibit (n) along with the Power of Attorney as Other Exhibits (a) to Item 28 to this Registration Statement on Form N-1A. The Prospectus filed on March 1, 2017 pursuant to Rule 497(e) under the Securities Act of 1933 is incorporated by reference herein; and The Statement of Additional Information filed on May 1, 2017 pursuant to Rule 497(e) under the Securities Act of 1933 is incorporated by reference herein. DREYFUS INDEX FUNDS, INC. PART C. OTHER INFORMATION Item 28. Exhibits. (a)(1) Registrant's Articles of Incorporation and Articles of Amendment are incorporated by reference to Exhibit (1)(a) of Post-Effective Amendment No. 6 to the Registration Statement on Form N-1A, filed on February 8, 1994, and Exhibit (1)(b) of Post-Effective Amendment No. 6 to the Registration Statement on Form N-1A, filed on February 8, 1994. (a)(2) Articles of Amendment are incorporated by reference to Exhibit (a)(ii) of Post-Effective Amendment No. 45 to the Registration Statement on Form N-1A, filed on August 26, 2016 (Post-Effective Amendment No. 45). (a)(3) Articles Supplementary are incorporated by reference to Exhibit (a)(iii) of Post-Effective Amendment No. 45. (b) Registrant's By-Laws, as amended and restated, are incorporated by reference to Exhibit (b) of Post-Effective Amendment No. 32 to the Registration Statement on Form N-1A, filed on February 28, 2012. (d) Management Agreement is incorporated by reference to Exhibit (5) of Post-Effective Amendment No. 11 to the Registration Statement on Form N-1A, filed on June 12, 1997. (e)(1) Distribution Agreement is incorporated by reference to Exhibit (e)(i) of Post-Effective Amendment No. 29 to the Registration Statement on Form N-1A, filed on February 28, 2011. (e)(2) Forms of Broker-Dealer Selling Agreement and Bank Selling Agreements are incorporated by reference to Exhibit (e)(2) of Post-Effective Amendment No. 48 to the Registration Statement on Form N-1A, filed on February 28, 2017 (Post-Effective Amendment No. 48). (e)(3) Forms of Supplement to Service Agreements are incorporated by reference to Exhibit (e)(iii) of Post-Effective Amendment No. 11 to the Registration Statement on Form N-1A, filed on February 27, 2007. (e)(4) Form of Service Agreement is incorporated by reference to Exhibit (e)(4) of Post-Effective Amendment No. 48. (g)(1) Custody Agreement is incorporated by reference to Exhibit (g) of Post-Effective Amendment No. 29 to the Registration Statement on Form N-1A, filed on February 28, 2011. (g)(2) Amendment to the Custody Agreement is incorporated by reference to Exhibit (g)(ii) of Post-Effective Amendment No. 38 to the Registration Statement on Form N-1A, filed on February 28, 2014. (g)(3) Second Amendment to Custody Agreement is incorporated by reference to Exhibit (g)(3) of Post-Effective Amendment No. 48. (h)(1) Shareholder Services Plan is incorporated by reference to Exhibit (h)(1) of Post-Effective Amendment No. 48. (h)(2) Amended and Restated Transfer Agency Agreement is incorporated by reference to Exhibit (h)(ii) of Post-Effective Amendment No. 36 to the Registration Statement on Form N-1A, filed on February 28, 2013 ("Post-Effective Amendment No. 36"). (h)(3) Amendment to the Amended and Restated Transfer Agency Agreement is incorporated by reference to Exhibit (h)(iii) of Post-Effective Amendment No. 32 to the Registration Statement on Form N-1A, filed on February 28, 2012. (i)Opinion and consent of Registrant's counsel is incorporated by reference to Exhibit (i) of Post-Effective Amendment No. 16 to the Registration Statement on Form N-1A, filed on February 25, 2000. (j) Consent of Independent Registered Public Accounting Firm is incorporated by reference to Exhibit (j) of Post-Effective Amendment No. 48. (n) Rule 18f-3 Plan, as amended. (p)(1) Code of Ethics adopted by Registrant is incorporated by reference to Exhibit (p)(i) of Post-Effective Amendment No. 42. (p)(2) Code of Ethics of Independent Directors is incorporated by reference to Exhibit (p)(2) of Post-Effective Amendment No. 32 to the Registration Statement on Form N-1A, filed on February 28, 2012. Other Exhibits . (a) Power of Attorney. (b) Certificate of Secretary is incorporated by reference to Exhibit (b) of Post-Effective Amendment No. 28 to the Registration Statement on Form N-1A, filed on February 24, 2010 . Item 29. Persons Controlled by or Under Common Control with Registrant. Not Applicable. Item 30. Indemnification. The Registrant's charter documents set forth the circumstances under which indemnification shall be provided to any past or present Board member or officer of the Registrant. The Registrant also has entered into a separate agreement with each of its Board members that describes the conditions and manner in which the Registrant indemnifies each of its Board members against all liabilities incurred by them (including attorneys' fees and other litigation expenses, settlements, fines and penalties), or which may be threatened against them, as a result of being or having been a Board member of the Registrant. These indemnification provisions are subject to applicable state law and to the limitation under the Investment Company Act of 1940, as amended, that no board member or officer of a fund may be protected against liability for willful misfeasance, bad faith, gross negligence or reckless disregard for the duties of his or her office. Reference is hereby made to the following: Article Seventh of the Registrant's Articles of Incorporation and any amendments thereto, Article VIII of Registrant's Amended and Restated Bylaws, Section 2-418 of the Maryland General Corporation Law and Section 1.10 of the Distribution Agreement. Item 31(a). Business and Other Connections of Investment Adviser. The Dreyfus Corporation ("Dreyfus") and subsidiary companies comprise a financial service organization whose business consists primarily of providing investment management services as the investment adviser, manager and distributor for sponsored investment companies registered under the Investment Company Act of 1940 and as an investment adviser to institutional and individual accounts. Dreyfus also serves as sub-investment adviser to and/or administrator of other investment companies. MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, serves primarily as a registered broker-dealer of shares of investment companies sponsored by Dreyfus and of other investment companies for which Dreyfus acts as investment adviser, sub-investment adviser or administrator. Item 31. Business and Other Connections of Investment Adviser (continued) Officers and Directors of Investment Adviser Name and Position With Dreyfus Other Businesses Position Held Dates Mark Santero Chief Executive Officer, President and Director Alcentra US, Inc. †††† Director 9/14 – 7/16 BNY Alcentra Group Holdings, Inc. ††††† Director 5/15 – 7/16 BNY Mellon Asset Management Canada Limited +++++ Director 5/16 - Present Mellon Canada Holding Company +++++ Director 5/16- Present Mellon Capital Management Corporation ** Director 4/15 – 7/16 Mellon Global Investing Corp. + Director 5/15 - Present USPLP, Inc. ***** Director 12/15 - 5/16 Alcentra NY, LLC ++ Manager 9/14 – 7/16 Alternative Holdings I, LLC Manager 4/16 – 7/16 BNY Investment Strategy and Solutions Group, LLC * Manager 6/15 – 7/16 Name and Position With Dreyfus Other Businesses Position Held Dates EACM Advisors LLC ^^ Manager 12/15 – 7/16 Standish Mellon Asset Management Company LLC * Manager 9/14 - 7/16 The Boston Company Asset Management, LLC * Manager 9/14 – 7/16 The Boston Company Asset Management, LLC * Manager 6/14 – 7/14 MAM (MA) Holding Trust * Trustee 12/15 - Present BNY Mellon, National Association ++++ Executive Vice President 5/14 - Present The Bank of New York Mellon ***** Executive Vice President 5/14 - Present Diane P. Durnin Vice Chair and Director MBSC Securities Corporation ++ Executive Vice President 3/15 - Present Sumday Holdings LLC Manager 2/16 - Present Bradley J. Skapyak Chief Operating Officer and Director MBSC Securities Corporation ++ Chief Executive Officer Director 8/16 – Present 8/16 - Present MBSC Securities Corporation ++ Executive Vice President 6/07 – 8/16 The Bank of New York Mellon *** Senior Vice President 4/07 - Present The Dreyfus Family of Funds ++ President 1/10 - Present Dreyfus Transfer, Inc. ++ Chairman Director 5/11 - Present 5/10 - Present Joseph W. Connolly Chief Compliance Officer The Dreyfus Family of Funds ++ Chief Compliance Officer 10/04 - Present BNY Mellon Funds Trust ++ Chief Compliance Officer 10/04 - Present Name and Position With Dreyfus Other Businesses Position Held Dates MBSC Securities Corporation ++ Chief Compliance Officer 1/06 - 1/16 Christopher O'Connor Chief Administrative Officer MBSC Securities Corporation ++ Director 3/12 – 3/15 Executive Vice President 12/11 – Present Bennett A. MacDougall Chief Legal Officer The Bank of New York Mellon Corporation ++ Associate General Counsel 6/15 - Present Deutsche Bank 60 Wall Street New York, NY 10005 Director and Associate General Counsel 6/05 - 6/15 Deutsche Investment Management Americas, Inc. 345 Park Avenue New York, NY 10154 Chief Legal Officer 11/08 - 6/15 Alban J. Miranda Chief Financial Officer Resources Global Professionals 7 Times Square, Suite 2600 New York, NY 10036 Senior Program Manager/Consultant 10/15 - 5/16 P.K. Gupta Certified Public Accountants 425 Broadhollow Road Melville, NY 11747 Senior Partner 6/13 - 9/15 Katherine Scott Chief Risk Officer MBSC Securities Corporation ++ Chief Risk Officer 2/14-Present Peter Arcabascio Vice President – Distribution BNY Mellon Investment Management* Senior Vice President 7/06-Present BNY Investment Strategy and Solutions Group, LLC * Manager 6/15- Present Charles Doumar Vice President – Tax Alcentra NY LLC ++ Assistant Treasurer - Tax 9/14 - Present Alcentra US. Inc. †††† Assistant Treasurer - Tax 9/14 - Present Alternative Holdings I, LLC *** Assistant Treasurer - Tax 1/14 - Present Name and Position With Dreyfus Other Businesses Position Held Dates Alternative Holdings II, LLC *** Assistant Treasurer - Tax 1/14 - Present Asset Recovery II, LLC *** Assistant Treasurer 9/13 – Present Asset Recovery III, LLC *** Assistant Treasurer 9/13 – 3/15 Asset Recovery IV, LLC *** Assistant Treasurer 9/13 – Present Asset Recovery V, LLC *** Assistant Treasurer 9/13 – Present Asset Recovery VII, LLC *** Assistant Treasurer 9/13 – 3/15 Asset Recovery IX, LLC *** Assistant Treasurer 3/14 – 3/15 Asset Recovery X, LLC *** Assistant Treasurer 3/14 – 3/15 Asset Recovery XIII, LLC *** Assistant Treasurer 3/13 – 3/16 Asset Recovery XIV, LLC *** Assistant Treasurer 3/13 – Present Asset Recovery XIX, LLC *** Assistant Treasurer 7/13 – Present Asset Recovery XV, LLC *** Assistant Treasurer 3/13 – 3/15 Asset Recovery XVI, LLC *** Assistant Treasurer 3/13 – 6/16 Asset Recovery XVII, LLC *** Assistant Treasurer 3/13 – 3/15 Asset Recovery XVIII, LLC *** Assistant Treasurer 7/13 – 3/15 Asset Recovery XX, LLC *** Assistant Treasurer 7/13 – Present Asset Recovery XXI, LLC *** Assistant Treasurer 7/13 – 3/15 Asset Recovery XXII, LLC *** Assistant Treasurer 7/13 – Present Name and Position With Dreyfus Other Businesses Position Held Dates Asset Recovery XXIII, LLC *** Assistant Treasurer 7/13 – 6/16 BNY Alcentra Group Holdings, Inc. ††††† Assistant Treasurer - Tax 3/13 - Present BNY Capital Funding LLC *** Assistant Treasurer – Tax 9/13 - Present BNY Investment Strategy and Solutions Group, LLC * Assistant Treasurer – Tax 6/15 - Present BNY Mellon Community Development Corporation ^^^^^ Assistant Treasurer – Tax 10/13 - Present BNY Mellon Distributors Holdings Inc. # Assistant Treasurer – Tax 6/14 – Present BNY Mellon Investments CTA, LLC * Assistant Treasurer 9/13 – Present BNY Mellon Investment Servicing (US) Inc. + Assistant Treasurer 3/14 – Present BNY Mellon Investment Servicing Trust Company # Assistant Treasurer 3/14 – Present BNY Mellon Trust of Delaware # Assistant Treasurer 11/13 – Present IVY Asset Management LLC + Assistant Treasurer 9/13 – Present Mellon Hedge Advisors, LLC * Assistant Treasurer 10/13 – Present MUNB Loan Holdings, LLC *** Assistant Treasurer 10/13 – Present 484Wall Capital Management LLC *** Assistant Treasurer – Tax 10/13 – 5/16 Name and Position With Dreyfus Other Businesses Position Held Dates Airlease Incorporated ††† Assistant Treasurer – Tax 7/13 – 12/15 Albridge Solutions, Inc. †††† Assistant Treasurer – Tax 7/13 – Present Allomon Corporation † Assistant Treasurer – Tax 5/13 – Present AP Residential Realty, Inc. ††††† Assistant Treasurer – Tax 8/13 – Present APT Holdings Corporation # Assistant Treasurer – Tax 11/13 – Present AURORA-IRE, Inc. ††† Assistant Treasurer – Tax 7/13 – 12/15 B.I.E. Corporation + Assistant Treasurer – Tax 12/13 – Present B.N.Y. Holdings (Delaware) Corporation # Assistant Treasurer – Tax 4/13 – Present BNY Capital Corporation *** Assistant Treasurer – Tax 9/13 – Present BNY Capital Markets Holdings, Inc. *** Assistant Treasurer – Tax 9/13 – Present BNY Capital Resources Corporation ##### Assistant Treasurer – Tax 3/13 – Present BNY Cargo Holdings LLC *** Assistant Treasurer – Tax 7/13 – 12/15 BNY Catair LLC ††† Assistant Treasurer – Tax 7/13 – 10/15 BNYM CSIM Funding LLC +++ Assistant Treasurer – Tax 7/14 – Present BNY Falcon Three Holding Corp. *** Assistant Treasurer – Tax 7/13 – Present Name and Position With Dreyfus Other Businesses Position Held Dates BNY Foreign Holdings, Inc. *** Assistant Treasurer – Tax 10/13 – Present BNY Gator LLC *** Assistant Treasurer – Tax 7/13 – 10/15 BNY Hitchcock Holdings LLC *** Assistant Treasurer – Tax 7/13 – 12/15 BNY Housing I Corp. ††† Assistant Treasurer – Tax 7/13 – 12/15 BNY Housing II LLC *** Assistant Treasurer – Tax 7/13 – 12/15 BNY ITC Leasing, LLC *** Assistant Treasurer – Tax 7/13 – 12/15 BNY Lease Equities (Cap Funding) LLC ##### Assistant Treasurer – Tax 7/13 – Present BNY Lease Holdings LLC *** Assistant Treasurer – Tax 7/13 – 12/15 BNY Lease Partners LLC *** Assistant Treasurer – Tax 7/13 – Present BNY Leasing Edge Corporation *** Assistant Treasurer – Tax 7/13 – Present BNY Mellon Alternative Investments Holdings LLC *** Assistant Treasurer – Tax 10/13 – 5/16 BNY Mellon Capital Markets, LLC ^^^^^ Assistant Treasurer – Tax 7/13 – Present BNY Mellon Clearing, LLC *** Assistant Treasurer – Tax 3/16 – Present BNY Mellon Clearing Holding Company, LLC *** Assistant Treasurer – Tax 7/13 – Present BNY Mellon Fixed Income Securities, LLC *** Assistant Treasurer – Tax 8/13 – Present Name and Position With Dreyfus Other Businesses Position Held Dates BNY Mellon Trust Company of Illinois ***** Assistant Treasurer – Tax 3/13 – Present BNY Mezzanine Funding LLC ***** Assistant Treasurer – Tax 5/13 – Present BNY Mezzanine Holdings LLC ***** Assistant Treasurer – Tax 5/13 – Present BNY Mezzanine Non NY Funding LLC ***** Assistant Treasurer – Tax 5/13 – Present BNY Mezzanine NY Funding LLC ***** Assistant Treasurer – Tax 5/13 – Present BNY Partnership Funding LLC *** Assistant Treasurer – Tax 7/13 – Present BNY Partnership Funding LLC *** Manager 11/14 – 6/15 BNY Rail Maintenance LLC *** Assistant Treasurer – Tax 7/13 – 10/15 BNY Recap I, LLC # Assistant Treasurer – Tax 9/13 – Present BNY Salvage Inc. *** Assistant Treasurer – Tax 3/13 – Present BNY Waterworks, Inc. ††† Assistant Treasurer – Tax 7/13 – 12/15 BNY Wings, Inc. ††† Assistant Treasurer – Tax 7/13 – 12/15 BNYM GIS Funding I LLC *** Assistant Treasurer – Tax 6/13 – Present BNYM GIS Funding III LLC *** Assistant Treasurer – Tax 6/13 – Present Amherst Capital Management, LLC *** Assistant Treasurer – Tax 11/14 – Present Name and Position With Dreyfus Other Businesses Position Held Dates BNYM RECAP Holdings, LLC *** Assistant Treasurer – Tax 11/14 – Present BNY-N.J. I Corp. *** Assistant Treasurer – Tax 4/13 – Present BNY-N.J. II Corp. *** Assistant Treasurer – Tax 4/13 – Present Boston Safe Deposit Finance Company, Inc. * Assistant Treasurer – Tax 7/13 – Present CenterSquare Investment Management Holdings, Inc. +++ Assistant Treasurer – Tax 12/13 – Present CenterSquare Investment Management, Inc. +++ Assistant Treasurer – Tax 12/13 – Present Coates Holding LLC # Assistant Treasurer – Tax 3/15 – 6/16 Colson Services Corp. ^ Assistant Treasurer – Tax 3/14 - Present Cutwater Asset Management Corp. +++++ Assistant Treasurer – Tax 1/15 - Present Cutwater Holdings LLC +++++ Assistant Treasurer – Tax 1//15 - Present Cutwater Investor Services Corp. +++++ Assistant Treasurer - Tax 1/15 - Present Dreyfus Service Organization, Inc. ++ Assistant Treasurer – Tax 3/14 - Present EACM Advisors LLC ^^ Assistant Treasurer – Tax 1/14 - Present Eagle Access LLC ^^^ Assistant Treasurer – Tax 1/14 - Present Eagle Investment Systems LLC ^^^^ Assistant Treasurer – Tax 1/14 - Present Name and Position With Dreyfus Other Businesses Position Held Dates ECM DE. LLC *** Assistant Treasurer – Tax 1/14 - Present GIS Holdings (International) Inc. # Assistant Treasurer – Tax 6/14 – 12/14 Hamilton Floating Rate Fund Holdings, LLC *** Assistant Treasurer – Tax 5/13 – 3/16 HedgeMark International, LLC ## Assistant Treasurer – Tax 5/14 – Present iNautix (USA) LLC ### Assistant Treasurer – Tax 11/13 – Present IRE-1, Inc. ††† Assistant Treasurer – Tax 7/13 – Present IRE-AC, Inc. ††† Assistant Treasurer – Tax 7/13 – 12/15 IRE-BC, Inc. ††† Assistant Treasurer – Tax 7/13 – 12/15 IRE-SB, Inc. ††† Assistant Treasurer – Tax 7/13 – 12/15 Island Waterworks, Inc. ††† Assistant Treasurer – Tax 7/13 – Present ITCMED, Inc. *** Assistant Treasurer – Tax 6/13 – 5/15 JRHC 1998A LLC #### Assistant Treasurer – Tax 12/13 – Present Lockwood Advisors, Inc. ##### Assistant Treasurer – Tax 3/14 - Present Lockwood Insurance, Inc. ##### Assistant Treasurer – Tax 8/14 - Present Lockwood Solutions, Inc. ##### Assistant Treasurer – Tax 3/14 - Present Lease Equities (Texas) Corporation ##### Assistant Treasurer – Tax 7/13 – Present Name and Position With Dreyfus Other Businesses Position Held Dates Madison Pershing LLC ### Assistant Treasurer – Tax 6/13 – Present MAM (MA) Holding Trust * Assistant Treasurer – Tax 8/13 – Present MBC Investments Corporation # Assistant Treasurer – Tax 11/13 – Present MBSC Securities Corporation ++ Vice President – Tax 2/14 - Present MCDI (Holdings) LLC *** Assistant Treasurer – Tax 9/13 – Present Mellon Capital Management Corporation ** Assistant Treasurer – Tax 1/14 - Present Mellon Holdings LLC ++ Assistant Treasurer 2/15 - Present Mellon EFT Services ††††† Assistant Treasurer - Tax 10/15 - Present MELDEL Leasing Corporation Number 2, Inc. # Assistant Treasurer – Tax 9/13 – Present Mellon Financial Services Corporation #1 + Assistant Treasurer – Tax 7/13 – Present Mellon Financial Services Corporation #4 + Assistant Treasurer – Tax 9/13 – Present Mellon Funding Corporation + Assistant Treasurer – Tax 3/14 - Present Mellon Global Investing Corp. + Assistant Treasurer – Tax 5/14 - Present Mellon International Leasing Company # Assistant Treasurer – Tax 8/14 – 12/15 Name and Position With Dreyfus Other Businesses Position Held Dates Mellon Investor Services Holdings LLC +++++ Assistant Treasurer – Tax 8/16 – Present Mellon Leasing Corporation + Assistant Treasurer – Tax 7/13 – Present Mellon Life Insurance Company + Assistant Treasurer – Tax 10/13 – Present Mellon Overseas Investment Corporation *** Assistant Treasurer – Tax 12/13 - Present Mellon Properties Company **** Assistant Treasurer – Tax 8/13 – Present Mellon Residential Funding Corporation ++++ Assistant Treasurer - Tax 4/14 – 3/16 National Residential Assets Corp. *** Assistant Treasurer – Tax 4/13 – Present New GSM Holding Corporation ^^^^ Assistant Treasurer – Tax 7/13 – 12/15 Newton Capital Management LLC. *** Assistant Treasurer – Tax 8/14 - Present Northern Waterworks, Inc. ††† Assistant Treasurer – Tax 7/13 – 12/15 NY CRE Asset Holdings, LLC. *** Assistant Treasurer – Tax 1/14 - Present NY CRE Asset Holdings II, LLC. *** Assistant Treasurer – Tax 1/14 - Present One Wall Street Corporation *** Assistant Treasurer – Tax 11/13 – Present Pareto New York LLC ++ Assistant Treasurer – Tax 11/13 – Present PAS Holdings LLC *** Assistant Treasurer – Tax 6/13 – Present Name and Position With Dreyfus Other Businesses Position Held Dates Pershing Advisor Solutions LLC ### Assistant Treasurer – Tax 6/13 – Present Pershing Group LLC ### Assistant Treasurer – Tax 6/13 – Present Pershing Investments LLC *** Assistant Treasurer – Tax 6/13 – Present Pershing LLC ### Assistant Treasurer – Tax 7/13 – Present Standish Mellon Asset Management Company LLC * Assistant Treasurer – Tax 11/14 – Present TBC Securities Co., Inc. * Assistant Treasurer – Tax 6/13 – Present TBCAM, LLC * Assistant Treasurer – Tax 10/13 – Present Technology Services Group, Inc. ^^^^^ Assistant Treasurer – Tax 9/13 – Present Tennessee Processing Center LLC ^^^^^ Assistant Treasurer – Tax 9/13 – Present The Bank of New York Consumer Leasing Corporation *** Assistant Treasurer – Tax 7/13 – Present The Bank of New York Mellon Trust Company, National Association + Assistant Treasurer 10/13 - Present The Boston Company Asset Management, LLC * Assistant Treasurer – Tax 8/13 – Present Tiber Capital Management LLC ++ Assistant Treasurer – Tax 8/15 – 7/16 USPLP, Inc. ***** Assistant Treasurer – Tax 10/13 – 5/16 MBNA Institutional PA Services LLC + Treasurer 7/13 – Present Name and Position With Dreyfus Other Businesses Position Held Dates MBNA PW PA Services LLC + Treasurer 7/13 – Present Stanwich Insurance Agency, Inc. *** Treasurer 12/13 – Present BNY Aurora Holding Corp. *** Vice President 11/13 – Present Agency Brokerage Holding LLC *** Vice President – Tax 6/13 – Present BNY Community Development Enterprises Corp. *** Vice President – Tax 4/13 – 5/14 Asset Recovery I, LLC *** Assistant Treasurer 9/13 - 11/13 Asset Recovery VI, LLC *** Assistant Treasurer 9/13 - 11/13 Asset Recovery XII, LLC *** Assistant Treasurer 3/13 - 11/13 Tracy A. Hopkins Vice President - Cash Strategies MBSC Securities Corporation ++ Executive Vice President Senior Vice President 2/14 – Present 2/08 – 2/14 Anthony Mayo Vice President – Information Systems MBSC Securities Corporation ++ Chief Technology Officer 4/14 – Present Kathleen Geis Vice President BNY Mellon International Operations (India) Private Limited Director 5/05 - Present BNY Mellon, National Association + Managing Director 7/09 – 10/14 Albridge Solutions, Inc. Managing Director 7/11 - Present BNY Mellon Distributors Holdings, Inc. # Vice President - Real Estate 7/11 - Present Name and Position With Dreyfus Other Businesses Position Held Dates BNY Mellon Investment Management Services LLC # Vice President - Real Estate 10/11 - Present BNY Mellon Investment Servicing (US) Inc. + Vice President - Real Estate 7/11 - Present BNY Mellon Performance & Risk Analytics, LLC + Vice President - Real Estate 7/11 - Present BNY Mellon Trust Company of Illinois ***** Vice President - Real Estate 7/11 - Present BNY Mellon Trust of Delaware # Vice President - Real Estate 7/11 - Present CenterSquare Investment Management Holdings, Inc. +++ Vice President - Real Estate 10/12 – Present Eagle Investment Systems LLC ^^^^ Vice President - Real Estate 7/11 – Present Ivy Asset Management LLC + Vice President - Real Estate 7/11 – Present MBSC Securities Corporation ++ Vice President - Real Estate 7/11 – Present Mellon Capital Management Corporation ** Vice President - Real Estate 7/11 – Present Mellon Financial Services Corporation #1 + Vice President - Real Estate 7/11 – Present Mellon Holdings LLC ++ Vice President - Real Estate 7/11 – Present Name and Position With Dreyfus Other Businesses Position Held Dates Mellon Investor Services Holdings LLC +++++ Vice President - Real Estate 8/16 - Present Pareto New York LLC ++ Vice President - Real Estate 7/11 – Present SourceNet Solutions, Inc. + Vice President - Real Estate 7/11 – 5/13 Technology Services Group, Inc. ^^^^^ Vice President - Real Estate 7/11 – Present Tennessee Processing Center LLC ^^^^^ Vice President - Real Estate 7/11 - Present The Bank of New York Mellon Trust Company, National Association + Vice President - Real Estate 7/11 - Present Alcentra US, Inc. †††† Vice President - Real Estate 7/11 - Present BNY Mellon Capital Markets LLC ^^^^^ Vice President - Real Estate 7/11 - Present Pershing LLC ### Vice President - Real Estate 7/11 - Present The Bank of New York Mellon + Managing Director 7/09 - Present MBNA Institutional PA Services, LLC + Managing Director 7/09 – 10/14 Claudine Orloski Vice President – Tax Dreyfus Service Organization ++ Vice President – Tax 8/14 – Present MBSC Securities Corporation ++ Vice President – Tax 2/12 - Present Name and Position With Dreyfus Other Businesses Position Held Dates Asset Recovery II, LLC *** Assistant Treasurer 9/11 - Present Asset Recovery III, LLC *** Assistant Treasurer 9/11 – 3/15 Asset Recovery IV, LLC *** Assistant Treasurer 9/11 – Present Asset Recovery IX, LLC *** Assistant Treasurer 2/11 – 3/15 Asset Recovery V, LLC *** Assistant Treasurer 9/11 – Present Asset Recovery VII, LLC *** Assistant Treasurer 2/11 – 3/15 Asset Recovery X, LLC *** Assistant Treasurer 2/11 – 3/15 Asset Recovery XIII, LLC *** Assistant Treasurer 3/11 – 3/16 Asset Recovery XIV, LLC *** Assistant Treasurer 3/11 – Present Asset Recovery XIX, LLC *** Assistant Treasurer 7/11 – Present Asset Recovery XV, LLC *** Assistant Treasurer 3/11 – 3/15 Asset Recovery XVI, LLC *** Assistant Treasurer 3/11 – 6/16 Asset Recovery XVII, LLC *** Assistant Treasurer 3/11 – 3/15 Asset Recovery XVIII, LLC *** Assistant Treasurer 7/11 – 3/15 Asset Recovery XX, LLC *** Assistant Treasurer 7/11 – Present Asset Recovery XXI, LLC *** Assistant Treasurer 7/11 – 3/15 Asset Recovery XXII, LLC *** Assistant Treasurer 7/11 – Present Asset Recovery XXIII, LLC *** Assistant Treasurer 7/11 – 6/16 BNY Mellon Investments CTA, LLC * Assistant Treasurer 9/13 – Present BNY Mellon Trust of Delaware # Assistant Treasurer 11/11 – Present Mellon Hedge Advisors, LLC * Assistant Treasurer 10/11 – Present Mellon Holdings LLC ++ Assistant Treasurer 12/11 – Present MUNB Loan Holdings, LLC *** Assistant Treasurer 10/11 – Present 484 Wall Capital Management LLC Assistant Treasurer -Tax 10/13 – 5/16 Name and Position With Dreyfus Other Businesses Position Held Dates Airlease Incorporated ††† Assistant Treasurer -Tax 7/11 – 12/15 Albridge Solutions, Inc. †††† Assistant Treasurer -Tax 6/11 – Present Alcentra NY, LLC ++ Assistant Treasurer -Tax 10/12 – Present Alcentra US, Inc. †††† Assistant Treasurer -Tax 10/11 – Present Allomon Corporation † Assistant Treasurer -Tax 5/12 – Present Alternative Holdings I, LLC *** Assistant Treasurer -Tax 1/13 – Present Alternative Holdings II, LLC *** Assistant Treasurer -Tax 1/13 – Present AP Residential Realty, Inc. ††††† Assistant Treasurer -Tax 8/11 – Present APT Holdings Corporation # Assistant Treasurer -Tax 12/11 – Present AURORA-IRE, INC. ††† Assistant Treasurer -Tax 7/11 – 12/15 B.N.Y. Holdings (Delaware) Corporation # Assistant Treasurer -Tax 4/12 – Present BNY Administrative Services LLC *** Assistant Treasurer –Tax 12/11 – Present BNY Alcentra Group Holdings, Inc. ††††† Assistant Treasurer –Tax 3/13 – Present BNY Capital Corporation *** Assistant Treasurer –Tax 11/11 – Present BNY Capital Funding LLC *** Assistant Treasurer –Tax 7/11 – Present BNY Capital Markets Holdings, Inc. *** Assistant Treasurer –Tax 11/11 – Present BNY Capital Resources Corporation ##### Assistant Treasurer –Tax 7/11 – Present BNY Cargo Holdings LLC *** Assistant Treasurer –Tax 7/11 – 12/15 BNY Catair LLC ††† Assistant Treasurer –Tax 7/11 – 10/15 BNY Falcon Three Holding Corp. *** Assistant Treasurer –Tax 7/11 – Present BNY Foreign Holdings, Inc. *** Assistant Treasurer –Tax 9/11 – Present BNY Gator LLC *** Assistant Treasurer –Tax 7/11 – 10/15 Name and Position With Dreyfus Other Businesses Position Held Dates BNY Hitchcock Holdings LLC *** Assistant Treasurer –Tax 7/11 – 12/15 BNY Housing I Corp. ††† Assistant Treasurer –Tax 7/11 – 12/15 BNY Housing II LLC *** Assistant Treasurer –Tax 7/11 – 10/15 BNY Investment Strategy and Solutions Group LLC * Assistant Treasurer –Tax 6/15 – Present BNY Investment Management Services LLC # Assistant Treasurer –Tax 10/11 – Present BNY ITC Leasing, LLC *** Assistant Treasurer –Tax 7/11 – Present BNY Lease Equities (Cap Funding) LLC ##### Assistant Treasurer –Tax 7/11 – Present BNY Lease Holdings LLC *** Assistant Treasurer –Tax 7/11 – 12/15 BNY Lease Partners LLC *** Assistant Treasurer –Tax 9/11 – Present BNY Leasing Edge Corporation *** Assistant Treasurer –Tax 7/11 – Present BNY Mellon Alternative Investments Holdings LLC *** Assistant Treasurer –Tax 10/13 – Present BNY Mellon Capital Markets, LLC ^^^^^ Assistant Treasurer –Tax 7/11 – Present BNY Mellon Clearing Holding Company, LLC *** Assistant Treasurer –Tax 7/11 – Present BNY Mellon Clearing, LLC *** Assistant Treasurer –Tax 6/11 – Present BNY Mellon Community Development Corporation ^^^^^ Assistant Treasurer –Tax 10/11 – Present BNY Mellon Distributors Holdings Inc. # Assistant Treasurer –Tax 7/12 – Present BNY Mellon Fixed Income Securities, LLC *** Assistant Treasurer –Tax 8/12 – Present BNY Mellon Investment Servicing (US) Inc. # Assistant Treasurer –Tax 3/11 – Present Name and Position With Dreyfus Other Businesses Position Held Dates BNY Mellon Investment Servicing Trust Company # Assistant Treasurer –Tax 3/11 – Present BNY Mellon Performance & Risk Analytics, Inc. (US) ^^^^^ Assistant Treasurer –Tax 10/11 – Present BNY Mellon Performance & Risk Analytics, LLC + Assistant Treasurer –Tax 7/11 – Present BNY Mellon Transition Management Advisors, LLC ** Assistant Treasurer –Tax 5/13 – Present BNY Mellon Trust Company of Illinois ***** Assistant Treasurer –Tax 3/11 – Present BNY Mezzanine Funding LLC ***** Assistant Treasurer –Tax 6/11 – Present BNY Mezzanine Holdings LLC ***** Assistant Treasurer –Tax 5/11 – Present BNY Mezzanine Non NY Funding LLC ***** Assistant Treasurer –Tax 6/11 – Present BNY Mezzanine NY Funding LLC ***** Assistant Treasurer –Tax 6/11 – Present BNY Partnership Funding LLC *** Assistant Treasurer –Tax 7/11 – Present BNY Rail Maintenance LLC *** Assistant Treasurer –Tax 7/11 – 10/15 BNY Real Estate Holdings LLC *** Assistant Treasurer –Tax 4/11 – Present BNY Recap I, LLC # Assistant Treasurer –Tax 11/11 – Present BNY Salvage Inc. *** Assistant Treasurer –Tax 3/11 – Present BNY Waterworks, Inc. ††† Assistant Treasurer –Tax 7/11 – 12/15 BNY Wings, Inc. ††† Assistant Treasurer –Tax 7/11 – Present BNY XYZ Holdings LLC *** Assistant Treasurer –Tax 5/11 – Present BNYM CSIM Funding LLC +++ Assistant Treasurer –Tax 7/14 – Present BNYM GIS Funding I LLC *** Assistant Treasurer –Tax 6/12 – Present Name and Position With Dreyfus Other Businesses Position Held Dates BNYM GIS Funding III LLC *** Assistant Treasurer –Tax 6/12 – Present Amherst Capital Management LLC *** Assistant Treasurer –Tax 11/14 – Present BNYM RECAP Holdings, LLC *** Assistant Treasurer –Tax 11/14 – Present BNY-N.J. I Corp. *** Assistant Treasurer –Tax 4/11 – Present BNY-N.J. II Corp. *** Assistant Treasurer –Tax 4/11 – Present Boston Safe Deposit Finance Company, Inc. * Assistant Treasurer –Tax 7/11 – Present CenterSquare Investment Management Holdings, Inc. +++ Assistant Treasurer –Tax 2/13 – Present CenterSquare Investment Management, Inc. +++ Assistant Treasurer –Tax 2/13 – Present Coates Holding LLC # Assistant Treasurer – Tax 3/15 - Present Colson Services Corp. ^ Assistant Treasurer –Tax 2/11 – Present Cutwater Asset Management Corp. +++++ Assistant Treasurer – Tax 1/15 - Present Cutwater Holdings LLC +++++ Assistant Treasurer – Tax 1//15 - Present Cutwater Investor Services Corp. +++++ Assistant Treasurer - Tax 1/15 - Present EACM Advisors LLC ^^ Assistant Treasurer –Tax 4/14 – Present Eagle Access LLC ^^^ Assistant Treasurer –Tax 1/12 – Present Eagle Investment Systems LLC ^^^^ Assistant Treasurer –Tax 1/12 – Present ECM DE, LLC *** Assistant Treasurer –Tax 3/11 – Present GIS Holdings (International) Inc. # Assistant Treasurer –Tax 4/12 – 12/14 Hamilton Floating Rate Fund Holdings, LLC *** Assistant Treasurer –Tax 5/11 – 3/16 HedgeMark International, LLC ## Assistant Treasurer –Tax 5/14 – Present Name and Position With Dreyfus Other Businesses Position Held Dates iNautix (USA) LLC ### Assistant Treasurer –Tax 7/12 – Present IRE-1, Inc. ††† Assistant Treasurer –Tax 7/11 – Present IRE-AC, Inc. ††† Assistant Treasurer –Tax 7/11 – 12/15 IRE-BC, Inc. ††† Assistant Treasurer –Tax 7/11 – 12/15 IRE-SB, Inc. ††† Assistant Treasurer –Tax 7/11 – 12/15 Island Waterworks, Inc. ††† Assistant Treasurer –Tax 7/11 – Present ITCMED, Inc. *** Assistant Treasurer –Tax 6/11 – 5/15 JRHC 1998A LLC #### Assistant Treasurer –Tax 12/11 – Present Lease Equities (Texas) Corporation ##### Assistant Treasurer –Tax 7/11 – Present Lockwood Advisors, Inc. ##### Assistant Treasurer –Tax 3/11 – Present Lockwood Insurance Inc. ##### Assistant Treasurer –Tax 8/14 – Present Lockwood Solutions, Inc. ##### Assistant Treasurer –Tax 3/11 – Present Madison Pershing LLC ### Assistant Treasurer –Tax 4/11 – Present MAM (MA) Holding Trust * Assistant Treasurer –Tax 8/11 – Present MBC Investments Corporation # Assistant Treasurer –Tax 11/11 – Present MBNA Institutional PA Services LLC + Assistant Treasurer –Tax 7/12 – Present MBNA PW PA Services LLC + Assistant Treasurer –Tax 7/12 – Present MCDI (Holdings) LLC *** Assistant Treasurer –Tax 8/11 – Present MELDEL Leasing Corporation Number 2, Inc. # Assistant Treasurer –Tax 8/11 – Present Mellon Capital Management Corporation ** Assistant Treasurer –Tax 10/13 – Present Mellon EFT Services Corporation ††††† Assistant Treasurer –Tax 2/11 – Present Name and Position With Dreyfus Other Businesses Position Held Dates Mellon Financial Services Corporation #1 + Assistant Treasurer –Tax 7/11 – Present Mellon Financial Services Corporation #4 + Assistant Treasurer –Tax 12/11 – Present Mellon Funding Corporation + Assistant Treasurer –Tax 12/11 – Present Mellon Global Investing Corp. + Assistant Treasurer –Tax 5/11 – Present Mellon International Leasing Company # Assistant Treasurer –Tax 7/11 – Present Mellon Investor Services Holdings LLC Assistant Treasurer –Tax 8/16 – Present +++++ Mellon Leasing Corporation + Assistant Treasurer –Tax 9/11 – Present Mellon Life Insurance Company + Assistant Treasurer –Tax 10/12 – Present Mellon Overseas Investment Corporation *** Assistant Treasurer –Tax 11/11 – Present Mellon Properties Company **** Assistant Treasurer –Tax 8/12 – Present Mellon Residential Funding Corporation **** Assistant Treasurer –Tax 4/14 – 3/16 National Residential Assets Corp. *** Assistant Treasurer –Tax 4/12 – Present New GSM Holding Corporation ^^^^ Assistant Treasurer –Tax 7/11 – 12/15 Newton Capital Management LLC *** Assistant Treasurer –Tax 10/11 – Present Northern Waterworks, Inc. ††† Assistant Treasurer –Tax 7/11 – 12/15 NY CRE Asset Holdings II, LLC *** Assistant Treasurer –Tax 1/12 – Present NY CRE Asset Holdings, LLC *** Assistant Treasurer –Tax 1/12 – Present One Wall Street Corporation *** Assistant Treasurer –Tax 11/11 – Present Pareto New York LLC ++ Assistant Treasurer –Tax 11/11 – Present PAS Holdings LLC *** Assistant Treasurer –Tax 6/11 – Present Name and Position With Dreyfus Other Businesses Position Held Dates Pershing Advisor Solutions LLC ### Assistant Treasurer –Tax 6/11 – Present Pershing Group LLC ### Assistant Treasurer –Tax 4/11 – Present Pershing Investments LLC *** Assistant Treasurer –Tax 2/11 – Present Pershing LLC ### Assistant Treasurer –Tax 4/11 – Present PFS Holdings, LLC *** Assistant Treasurer –Tax 1/12 – Present Standish Mellon Asset Management Company LLC * Assistant Treasurer –Tax 11/14 - Present Stanwich Insurance Agency, Inc. *** Assistant Treasurer –Tax 12/11 – Present TBC Securities Co., Inc. * Assistant Treasurer –Tax 7/11 – Present TBCAM, LLC * Assistant Treasurer –Tax 10/13 – Present Technology Services Group, Inc. ^^^^^ Assistant Treasurer –Tax 5/11 – Present Tennessee Processing Center LLC ^^^^^ Assistant Treasurer –Tax 9/11 – Present The Bank of New York Consumer Leasing Corporation *** Assistant Treasurer –Tax 5/11 – Present The Bank of New York Mellon Trust Company, National Association + Assistant Treasurer 10/13 - Present The Boston Company Asset Management, LLC * Assistant Treasurer –Tax 6/11 – Present Tiber Capital Management LLC ++ Assistant Treasurer –Tax 8/15 – 7/16 USPLP, Inc. ***** Assistant Treasurer –Tax 10/11 – Present BNY Mellon Investment Management Holdings LLC # Assistant Vice President –Tax 12/12 – Present BNY Aurora Holding Corp. *** Vice President 10/11 – Present Agency Brokerage Holding LLC *** Vice President –Tax 2/11 – Present Name and Position With Dreyfus Other Businesses Position Held Dates BNY Community Development Enterprises Corporation *** Vice President –Tax 4/12 – 4/14 MBSC Securities Corporation ++ Vice President –Tax 2/12 – Present James Bitetto Secretary The Dreyfus Family of Funds ++ Vice President and Assistant Secretary 8/05 - Present MBSC Securities Corporation ++ Assistant Secretary 1/06 - Present Dreyfus Service Organization, Inc. ++ Secretary 8/05 - Present * The address of the business so indicated is One Boston Place, Boston, MA, 02108. ** The address of the business so indicated is 50 Fremont Street, Suite 3900, San Francisco, CA 94105. *** The address of the business so indicated is One Wall Street, New York, NY 10286. **** The address of the business so indicated is 3601 N. I-10 Service Road, Suite 102, Metairie, LA 70002. ***** The address of the business so indicated is 2 North LaSalle Street, Suite 1020, Chicago, IL, 60602 ***** The address of the business so indicated is 445 Park Avenue, 12th Floor, New York, NY, 10022 ***** The address of the business so indicated is 225 Liberty Street, New York, NY 10286 + The address of the business so indicated is One Mellon Bank Center, Pittsburgh, PA 15258. ++ The address of the business so indicated is 200 Park Avenue, New York, NY 10166. +++ The address of the business so indicated is 630 West Germantown Pike, Suite 300, Plymouth Meeting, PA, 19462 ++++ The address of the business so indicated is 500 Grant Street, Pittsburgh, PA 15258 +++++ The address of the business so indicated is 113 King Street, Armonk, NY 10504 +++++ The address of the business so indicated is 320 Bay Street, Toronto, ON M5H 4A6 +++++ The address of the business so indicated is 480 Washington Blvd, Jersey City, NJ 07310 † The address of the business so indicated is Two Mellon Center, Suite 329, Pittsburgh, PA 15259. ††† The address of the business so indicated is 100 White Clay Center, Newark, DE 19711. ††† The address of the business so indicated is 1633 Broadway, New York, NY, 10019 †††† The address of the business so indicated is 10877 Wilshire Blvd, #1550, Los Angeles, CA, 90024 ††††† The address of the business so indicated is 1735 Market Street, Philadelphia, PA, 19103 ††††† The address of the business so indicated is 10 Gresham Street, London, EC2V 7JD ^ The address of the business so indicated is 4 New York Plaza, New York, NY, 10004 ^^ The address of the business so indicated is 200 Connecticut Avenue, Norwalk, CT, 06854-1940 ^^^ The address of the business so indicated is One Wells Avenue, Newton, MA, 02459 ^^^^ The address of the business so indicated is 65 LaSalle Road, Suite 305, West Hartford, CT, 06107 ^^^^^ The address of the business so indicated is 101 Barclay Street, 3rd Floor, New York, NY, 10286 ^^^^^ The address of the business so indicated is 1313 Broadway Plaza, Tacoma, WA, 98402 # The address of the business so indicated is 301 Bellevue Parkway, Wilmington, DE, 19809 ## The address of the business so indicated is 780, Third Avenue, 44th Floor, New York, NY, 10017 ### The address of the business so indicated is One Pershing Plaza, Jersey City, NJ, 07399 #### The address of the business so indicated is 601 Travis Street, 17th Floor, Houston, TX, 77002 ##### The address of the business so indicated is 1201 Louisiana, Suite 3160, Houston, TX, 77002 ##### The address of the business so indicated is 760 Moore Road, King of Prussia, PA, 19406-1212 ##### The address of the business so indicated is 8400 E. Prentice Ave, Greenwood Village, CO, 80111 ##### The address of the business so indicated is 1290 Avenue of the Americas, New York, NY, 10104 Item 32. Principal Underwriters (a) Other investment companies for which Registrant's principal underwriter (exclusive distributor) acts as principal underwriter or exclusive distributor: 1. Advantage Funds, Inc. 2. BNY Mellon Absolute Insight Funds, Inc. 3. BNY Mellon Funds Trust 4. CitizensSelect Funds 5. Dreyfus AMT-Free Municipal Cash Management Plus 6. Dreyfus AMT-Free New York Municipal Cash Management 7. Dreyfus Appreciation Fund, Inc. 8. Dreyfus BASIC Money Market Fund, Inc. 9. Dreyfus BNY Mellon Funds, Inc. 10. Dreyfus Bond Funds, Inc. 11. Dreyfus Cash Management 12. Dreyfus Funds, Inc. 13. The Dreyfus Fund Incorporated 14. Dreyfus Government Cash Management Funds 15. Dreyfus Growth and Income Fund, Inc. 16. Dreyfus Index Funds, Inc. 17. Dreyfus Institutional Preferred Money Market Funds 18. Dreyfus Institutional Reserves Funds 19. Dreyfus Intermediate Municipal Bond Fund, Inc. 20. Dreyfus International Funds, Inc. 21. Dreyfus Investment Funds 22. Dreyfus Investment Grade Funds, Inc. 23. Dreyfus Investment Portfolios 24. The Dreyfus/Laurel Funds, Inc. 25. The Dreyfus/Laurel Funds Trust 26. Dreyfus Liquid Assets, Inc. 27. Dreyfus Manager Funds I 28. Dreyfus Manager Funds II 29. Dreyfus Midcap Index Fund, Inc. 30. Dreyfus Municipal Bond Opportunity Fund 31. Dreyfus Municipal Funds, Inc. 32. Dreyfus New Jersey Municipal Bond Fund, Inc. 33. Dreyfus New York AMT-Free Municipal Bond Fund 34. Dreyfus New York Tax Exempt Bond Fund, Inc. 35. Dreyfus Opportunity Funds 36. Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. 37. Dreyfus Premier GNMA Fund, Inc. 38. Dreyfus Premier Investment Funds, Inc. 39. Dreyfus Premier Short-Intermediate Municipal Bond Fund 40. Dreyfus Premier Worldwide Growth Fund, Inc. 41. Dreyfus Research Growth Fund, Inc. 42. Dreyfus State Municipal Bond Funds 43. Dreyfus Stock Funds 44. Dreyfus Stock Index Fund, Inc. 45. Dreyfus Sustainable U.S. Equity Fund, Inc. 46. Dreyfus Sustainable U.S. Equity Portfolio, Inc. 47. Dreyfus Tax Exempt Cash Management Funds 48. Dreyfus Treasury & Agency Cash Management 49. Dreyfus Treasury Securities Cash Management 50. Dreyfus Ultra Short Income Fund 51. Dreyfus U.S. Treasury Intermediate Term Fund 52. Dreyfus U.S. Treasury Long Term Fund 53. Dreyfus Variable Investment Fund 54. General California Municipal Money Market Fund 55. General Government Securities Money Market Funds, Inc. 56. General Money Market Fund, Inc. 57. General Municipal Money Market Funds, Inc. 58. General New Jersey Municipal Money Market Fund, Inc. 59. General New York AMT-Free Municipal Money Market Fund 60. Strategic Funds, Inc. (b) Name and principal Business address Positions and offices with the Distributor Positions and Offices with Registrant Bradley J. Skapyak* Chief Executive Officer and Director President Kenneth Bradle** President and Director None Sue Ann Cormack † Executive Vice President None Diane P. Durnin ††† Executive Vice President None Joseph P. Gennaco †††† Executive Vice President None Tracy Hopkins* Executive Vice President None William H. Maresca** Executive Vice President and Director None Joseph Moran ††† Executive Vice President None Christopher D. O'Connor ††† Executive Vice President None Irene Papadoulis** Executive Vice President None Matthew Perrone***** Executive Vice President None Bill E. Sappington* Executive Vice President and Director None Susan Verbil Goldgraben**** Chief Financial Officer and Treasurer None Brie A. Steingarten* Chief Legal Officer and Secretary None Timothy I. Barrett** Senior Vice President None Eric P. Cola* Senior Vice President None Mercedes Katz** Senior Vice President None Christopher A. Stallone** Senior Vice President None John Squillace* Chief Compliance Officer (Investment Advisory Business) None Jaynthi Gandhi ††† Chief Compliance Officer (Broker-Dealer Business) None Katherine M. Scott* Chief Risk Officer None (b) Name and principal Business address Positions and offices with the Distributor Positions and Offices with Registrant Anthony Mayo* Chief Technology Officer None Karin L. Waldmann** Privacy Officer None Paul Mazziotti** Anti-Money Laundering Officer None Carol A. Britton**** Vice President – Real Estate None Caridad M. Carosella** Vice President – Compliance/Anti-money Laundering Officer Anti-Money Laundering Officer John Cimino* Vice President None Charles Doumar ††† Vice President – Tax None Kathleen Geis †† Vice President None Donna M. Impagliazzo** Vice President – Compliance None Thaddeus S. Logan**** Vice President – Real Estate None Carla R. Wanzer** Vice President None Claudine Orloski*** Vice President – Tax None John Shea ††† Vice President – Finance None James Windels***** Vice President Treasurer Ronny Santos* Assistant Vice President None James Bitetto* Assistant Secretary Vice President and Assistant Secretary Audrey Edwards*** Assistant Secretary None Susan K. Maroni*** Assistant Secretary None Cristina Rice*** Assistant Secretary None * Principal business address is 200 Park Avenue, New York, NY 10166. ** Principal business address is 144 Glenn Curtiss Blvd., Uniondale, NY 11556-0144. *** Principal business address is BNY Mellon Center, 500 Grant Street, Pittsburgh, PA 15258. **** Principal business address is 101 Barclay Street, New York, NY 10286. ***** Principal business address is 2 Hanson Place, Brooklyn, NY 11217 † Principal business address is 201 Columbine Street, Suite 200, Denver, CO 80206 †† Principal business address is 525 William Penn Place, Pittsburgh, PA 15259 ††† Principal business address is 225 Liberty Street, New York, NY 10286 †††† Principal business address is 1 Boston Place, Boston, MA 02108-4407 Item 33. Location of Accounts and Records 1.
